       Case 2:19-cv-00286-GEKP Document 43 Filed 04/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SASWATIN. CHAND,
                    Pl.aintiff                         CIVIL ACTION

             v.

MERCK & CO., INC.,                                     No.19-0286
                Defendants

                            ~          ORDER

      AND NOW, this(l/ day of April, 2020, upon consideration of Defendants' motion for

summary judgment (Doc. No. 28), Plaintiffs opposition (Doc. No. 35), and Defendants' Reply

(Doc. No. 36), it is hereby ORDERED that the motion for summary judgment is DENIED.




                                                                 · . ~




                                                GE
                                                UNITED STATES DISTRICT JUDGE
